Citation Nr: 9909974	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-37 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral vascular disease and a cervical spine disorder 
with hand numbness, to include as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  

The claims file contains a report of a rating decision dated 
in October 1991 wherein, among other things, entitlement to 
service connection was denied for peripheral vascular disease 
of the left lower leg and arthritis of the cervical spine 
with hand numbness including as secondary to Agent Orange 
(AO) exposure.

The current appeal arose from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO, determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for cervical spine 
arthritis with hand numbness, denied entitlement to service 
connection for peripheral vascular disease as secondary to AO 
exposure, and granted entitlement to a permanent and total 
disability rating for pension purposes.

The United States Court of Appeals for the Federal Circuit 
has held that the Board does not have jurisdiction to 
consider de novo a claim which has been previously 
adjudicated unless new and material evidence has been 
submitted.  The Federal Circuit determined that as a 
preliminary matter, the Board must therefore determine 
whether new and material evidence has been submitted before 
proceeding to decide a case on the merits.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of 
service connection for peripheral vascular disease currently 
before the Board is set forth as shown on the title page of 
this decision.







FINDINGS OF FACT

1.  The RO denied service connection for peripheral vascular 
disease of the left lower leg and arthritis of the cervical 
spine with hand numbness including as secondary to AO 
exposure when it issued an unappealed final decision in 
October 1991.

2.  The evidence received since the October 1991 decision 
does not bear directly and substantially upon the issues at 
hand, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the October 1991 decision wherein the 
RO denied service connection for peripheral neuropathy of the 
left lower extremity and arthritis of the cervical spine with 
hand numbness including as secondary to AO exposure is not 
new and material, and the appellant's claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. §§ 
3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the October 1991 
rating decision wherein the RO denied entitlement to service 
connection for peripheral neuropathy of the left lower leg 
and arthritis of the cervical spine with hand numbness 
including as secondary to AO exposure will be briefly 
summarized below.

A review of the veteran's service medical records shows no 
diagnosis of peripheral vascular disease.  Early in June 
1970, the veteran was seen for complaints of swelling of his 
right hand.  Examination was undertaken with a view toward 
finding a possible allergy.  Initial examination disclosed 
diffuse swelling with no evidence of infection, color, or 
edema.  A diagnostic impression of angioneurotic edema was 
recorded.  In a consultation later in June 1970, the veteran 
reported painful swelling of the ankles five months prior to 
treatment.  The provisional diagnoses were possible arthritis 
vs. angioneurotic edema.  The consultant stated that he could 
not speak very knowledgeably about what the ankle swelling 
represented.  He thought they would have to wait to see what, 
if anything, showed up in the future.  No additional 
treatment was required. 

A June 1970 consultation report also shows the veteran had a 
history of right hand diffuse swelling which was non-painful 
of four days duration.  A detailed examination report shows 
the examiner recorded no objective joint findings and 
inability to detect any swelling of the right hand, even 
though the veteran felt that swelling was still present. A 
few days later, the swelling was gone; all tests were noted 
to be normal.  When the veteran was examined in May 1971 for 
the purpose of separation from service, there were no 
abnormalities of the vascular system, neck or lower 
extremities.  A cervical spine disorder was not diagnosed.

The veteran's record of service shows he trained as a combat 
demolition specialist and served a tour of duty in Vietnam 
with the United States Army.  His decorations include a 
Vietnam Service Medal and Vietnam Campaign Medal.

Private medical records dated in March 1991 show the veteran 
was diagnosed with peripheral vascular disease.

The VA examined the veteran for compensation purposes in June 
1991.  He reported that he began to develop episodes of pain 
and swelling of the lower extremities in 1982, especially 
below the knee level, with some discoloration present.  He 
indicated that he had been told that he had varicosities, and 
that the swelling was due to that.  He also reported that he 
had neck pain and his hands swelled.  

On examination, there were multiple superficial varicosities 
of the left lower extremity below the knee level, with some 
cyanosis and swelling.  The left calf was one inch larger 
than the right.  Lateral movements of the cervical spine 
produced marked discomfort in the neck area.  The diagnoses 
included peripheral vascular disease, left lower extremity, 
with episodes of mild phlebitis and varicosities.  X-ray of 
the cervical spine disclosed the disc space was narrowed.  No 
diagnosis of any cervical spine or hand abnormality was 
provided.

Evidence associated with the claims file subsequent to the 
October 1991 rating decision wherein the RO deneid 
entitlement to service connection for peripheral vascular 
disease of the left lower extremity and cervical spine 
arthritis with hand numbness will be reported in pertinent 
part below.

The veteran underwent treatment at the Stanislaus Medical 
Center in October 1991. At that time, he was noted to have a 
history of peripheral lower vascular disease with abnormal 
segmental Doppler flow study showing mild to moderate 
bilateral aortoiliac disease.  Bilateral duplex venous 
scanning and Doppler flow study was abnormal and consistent 
with the incompetence of the left popliteal ring.  There was 
no obstruction of the venous flow noted.  He underwent an 
angiogram of the abdominal aorta and distal lower extremities 
the next day.  The impression was complete occlusion of the 
left common iliac artery; reconstitution of flow of the left 
lower extremity at the level of the distal left common iliac 
bifurcation; and preliminary film of the lower extremities 
demonstrating a recent or old fracture of the distal left 
fibula.  

Of record are reports of outpatient treatment afforded the 
veteran by VA.  He gave a 10 year history of pain and 
swelling in the left lower extremity when he was seen in 
January 1992.  The diagnosis was peripheral vascular disease 
of the left lower extremity.  A February 1992 treatment note 
indicated that the disorder had been present for 10 years.  
He underwent a dermatology consultation in June 1992, at 
which time he reported Agent Orange exposure.  Examination 
was limited to skin conditions.  In a July 1992 note, a 
history of peripheral vascular disease was reported.  

The veteran was hospitalized in a VA facility in April 1993 
for treatment of a myocardial infarction.  The presence of 
peripheral vascular disease was noted, but this condition 
remained stable.  He was noted to have a herniated disc in 
the neck.  A medical record dated in May 1993 shows the 
veteran was post distant auto trauma 
with ankle and pelvis fractures.  He presented with constant 
neck pain.  A magnetic resonance imaging (MRI) disclosed mild 
central bulge at C5-C6.  Examination disclosed no signs of 
limitation of motion or arthritis.  The pertinent diagnostic 
impression was mild degenerative cervical arthritis.

Subsequent to nerve conduction velocity (NCV) testing at a VA 
facility in May 1993, the impression was evidence of mild 
distal sensory polyneuropathy affecting mostly the sensory 
myelin.  

In a June 1993 action, the Social Security Administration 
(SSA) concluded that the veteran was entitled to disability 
benefits.    

The veteran was admitted to a VA facility in April 1995, at 
which time he gave a history of claudications relieved by 
rest in the left lower extremity.  It was noted he underwent 
a femoral to femoral bypass (right to left) in March 1995 to 
increase circulation in the left lower extremity.  It was 
noted that there was improvement of the leg appearance.  The 
hospitalization was predicated on wound infection in the 
groin.  The veteran's medical history was noted as 
significant for a ruptured disc in the neck and pelvic 
fracture in 1975.

The veteran presented testimony at a hearing before a VA 
hearing officer in August 1995.  He stated that the condition 
at issue was first manifested by a numbness in the hands.  
(Transcript, hereinafter T-2).  He testified that he had not 
seen a doctor until 1991.  (T-4).  He stated that he first 
noted the problem in his left leg and sought treatment in 
1982.  (T-7).  He concluded that he had a vascular problem in 
the legs and a neurological problem in the wrist and hands.  
(T-8).  These conditions, the veteran stated, were not 
related.  (T-8).  He clarified that he was not in an 
automobile accident in 1993, but in 1975.

Subsequently associated with the record was a report of 
electromyogram (EMG) studies in September 1993.  The findings 
included bilateral median motor distal latency; bilateral 
ulnar motor latency; bilateral sensory distal latency; and 
bilateral median sensory distal latency.   

Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  38 C.F.R. § 3.303(d); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure 
during service caused the malady that appears many years 
later"); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
("even though a veteran may not have had a particular 
condition diagnosed in service or for many years afterwards, 
service connection can still be established"); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

Satisfactory or other lay evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b);  38 C.F.R. 
§ 3.304(d).  The Board notes that 38 U.S.C.A. § 1154(b) only 
pertains to what may have occurred during combat in service; 
medical evidence of a nexus between the current disability 
and the disease or injury in combat is still required for a 
well grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers; and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Board also notes that the regulations regarding AO exposure 
were amended in November 1996. 61 Fed. Reg. 57,586 (1996) 
(providing presumptive service connection for prostate cancer 
and acute and subacute peripheral neuropathy) (codified as 
38 C.F.R. § 3.309(e)).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20. 1103.

When a claimant requests that a claim be reopened after a 
decision has been promulgated and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made, and if it is, as to whether it 
provides a basis for allowing the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently ruled that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals (hereinafter "the Court") 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356 (1998).  In Colvin, the Court adopted the following 
rule with respect to the evidence that would justify 
reopening a claim on the basis of new and material evidence, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome". Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the case at hand 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


Analysis

The appellant seeks to reopen his claims for service 
connection for peripheral vascular disease and a cervical 
spine disorder with numbness of the hands including as 
secondary to AO exposure, which the RO denied in October 
1991.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  


The Board finds that the October 1991 determination wherein 
the RO denied the appellant's claims for service connection 
for peripheral vascular disease of the left lower extremity 
and cervical spine arthritis with hand numbness including as 
secondary to AO exposure is final.  

In October 1991 the RO determined that peripheral vascular 
disease and cervical spine arthritis with hand numbness were 
not shown in service, found disabling to a compensable degree 
during the first post service year, or related to AO exposure 
in service.  

The Board finds that the evidence added to the record since 
the final decision is not new and material in nature to 
reopen the claims for service connection for peripheral 
vascular disease and cervical spine arthritis with hand 
numbness including as secondary to AO exposure.  Added to the 
record since the final October 1991 rating determination are 
VA and private treatment reports including references to the 
disorders at issue and hearing testimony.  The medical 
evidence pertains to treatment of the veteran for the 
disorders at issue at a time remote from service and is 
absent any competent medical opinions relating them to 
service or any incident of service including AO exposure.

The testimony of the veteran includes assertions made by him 
prior to the previous October 1991 denial and such assertions 
were considered by the RO when it entered its October 1991 
rating decision.  The Board notes that generally speaking, 
lay persons are not competent to offer evidence that requires 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (holding that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The issue of whether the veteran's post 
service reported peripheral vascular disease and cervical 
spine arthritis with hand numbness are related to service to 
include AO exposure requires medical knowledge.





For these reasons, the Board finds that the veteran's hearing 
testimony and other statements on appeal and the additional 
evidence submitted in support of his claims are not new and 
material evidence to reopen his claims.  The evidence does 
not bear directly and substantially upon whether the 
veteran's peripheral vascular disease and cervical spine 
arthritis with hand numbness are linked to his period of 
service to include AO exposure, and by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that cervical spine arthritis and numbness of 
the hands and peripheral neuropathy per se are not recognized 
by VA as secondary to AO exposure of a veteran in service.  
The Board notes that acute and subacute peripheral neuropathy 
have been recognized as qualifying diseases.  But these 
disorders have not been diagnosed by competent medical 
authority, and as was the case prior to the previous final 
denial in October 1991, any ankle swelling or for that matter 
any symptomatology reported in service was not and has not 
been found to be acute or subacute peripheral neuropathy on 
the basis of competent medical evidence.

Overall, the veteran's evidentiary status has not changed 
since the prior RO denial in October 1991.  The additional 
evidence and hearing testimony do not show that his post 
service diagnosed peripheral neuropathy or cervical spine 
arthritis with hand numbness are, on the basis of competent 
medical authority, related to his period of service on any 
basis including on the basis of AO exposure.  

In light of the foregoing, the Board must conclude that the 
veteran has not submitted new and material evidence to reopen 
his claims for service connection for peripheral neuropathy 
and a cervical spine disorder with hand numbness including as 
secondary to AO exposure.  38 C.F.R. § 3.156(a).



ORDER

The veteran not having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
peripheral vascular disease and a cervical spine disorder to 
include hand numbness including as secondary to AO exposure, 
the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



